Case 1:20-cv-07718-LJL Document 10 Filed 10/08/20 Page 1 of 1

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED ‘STATES DISTRICT COURT Purchased/Filed: September 21, 2020
R UTHERN DISTRICT OF NEW YORK
R Index #  1:20-ev-07718-LJL

 

 

 

Juvenal Juarez Leon, Individually and On Behalf of Others Similarly Situated Plaintiff
against
Thai Vilia d/b/a Thai Villa., et al Defendant
STATE OF NEW YORK Ss:
COUNTY OF ALBANY .
James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on October 7, 2020 ,at 11:00AM , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint Collective Action Under 29 U.S.C §216(b)
on

Thai Thai Villa, Inc. s/h/a Thai Villa , the
Defendant in this action, by delivering to and leaving with Sue Zouky :

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personaily at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent i icéo
authorized to accept su ne of said defendant

“

a

Descriptio ke the person served: Approx.Age: 55-60 Approx. Wt 125!lbs Approx. Ht 51
“¢

tate of the State of New York, duly

    
 
 

 

Color of skin: White Hair color. Red/Blonde” Sex. Female Other:

Sworn to before me on this a
s
7th = day of Qctober 202

 
 

Typ [VA

SCOTT SCHUSTER
a NOTARY PUBLIC, STATE OF NEW YORK James Perone

NO. 615063908636 7
QUALIFIED IN ALBANY COUNTY Attny's File No.

COMMISSION EXPIRES JULY 28, 2022
Invoice-Work Order # S$1847018

Servico. inc.. RO. Box 871. ALBANy. NY 12201

 
